     Case: 1:19-cv-08368 Document #: 38 Filed: 01/24/20 Page 1 of 1 PageID #:2854




                                  UNITED STATES DISTRICT COURT
                                      Northern District of Illinois
                                      219 South Dearborn Street
                                        Chicago, Illinois 60604

Thomas G. Bruton                                                                    312-435-5670
Clerk



Date: 1/24/2020                                         Case Number: 19-CV-8368

Case Title: Pow! Entertainment, LLC v. The          Judge: Manish S. Shah
            Individuals, Corporations, Limited
            Liability Companies, Partnerships and
            Unincorporated
         DOCUMENT        NOT Associations
                               IMAGED DUE TO REASON(S) CHECKED BELOW
            Identified on Schedule A Hereto
      Sealed or restricted document. (A court order is required to view a sealed or restricted
       document.)

         Too voluminous.

         Photographs


✔         Civil bond (A court order is required to view a financial document.)

         Criminal bond (A court order is required to view a financial document.)

         Miscellaneous (MC) case

         Other:


To view the document, you must first obtain the case file at the Clerk’s Office. The Clerk’s
Office is open from 8:30 a.m. to 4:30p.m. Monday through Friday except for legal
holidays. To obtain a copy call the Clerk’s Office Copy Desk at 312-435-5699.




                                                        Thomas G. Bruton, Clerk

                                                        By: /s/ S. Bodnarchuk
                                                           Deputy Clerk




Rev. 11/29/2016
